Name: 2010/50/: Council Decision of 25Ã January 2010 amending Annex 2, Schedule A, to the Common Consular Instructions on visas for the diplomatic missions and consular posts, in relation to visa requirements for holders of diplomatic passports from Saudi Arabia
 Type: Decision
 Subject Matter: international law;  Europe;  Asia and Oceania;  international affairs
 Date Published: 2010-01-30

 30.1.2010 EN Official Journal of the European Union L 26/22 COUNCIL DECISION of 25 January 2010 amending Annex 2, Schedule A, to the Common Consular Instructions on visas for the diplomatic missions and consular posts, in relation to visa requirements for holders of diplomatic passports from Saudi Arabia (2010/50/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 789/2001 of 24 April 2001 reserving to the Council implementing powers with regard to certain detailed provisions and practical procedures for examining visa applications (1), and in particular Article 1(1) thereof, Having regard to the initiative of French Republic, Whereas: (1) Annex 2, Schedule A, to the Common Consular Instructions (2) contains the list of countries whose nationals are not subject to a visa requirement in one or more Schengen States when they are holders of diplomatic, official or service passports, but who are subject to this requirement when they are holders of ordinary passports. (2) France wishes to exempt holders of diplomatic passports from Saudi Arabia from the visa requirement. The Common Consular Instructions should therefore be amended accordingly. (3) This Decision constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis (3); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application. (4) This Decision constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Irelands request to take part in some of the provisions of the Schengen acquis (4); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application. (5) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and the Treaty on the Functioning of the European Union, Denmark is not taking part in the adoption of this Decision and is not bound by it or subject to its application. Given that this Decision builds upon the Schengen acquis, Denmark shall, in accordance with Article 4 of the said Protocol, decide within a period of six months after the Council has decided on this Decision, whether it will implement it in its national law. (6) As regards Iceland and Norway, this Decision constitutes a development of provisions of the Schengen acquis, within the meaning of the Agreement concluded by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis (5), which fall within the area referred to in Article 1, point Ã  of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement (6). (7) As regards Switzerland, this Decision constitutes a development of provisions of the Schengen acquis, within the meaning of the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis (7), which fall within the area referred to in Article 1, point Ã , of Decision 1999/437/EC, read in conjunction with Article 3 of Council Decision 2008/146/EC (8) on the conclusion, on behalf of the European Community, of that Agreement. (8) As regards Liechtenstein, this Decision constitutes a development of provisions of the Schengen acquis, within the meaning of the Protocol signed between the European Union, the European Community, the Swiss Confederation and the Principality of Liechtenstein on the accession of the Principality of Liechtenstein to the Agreement between the European Union, the European Community and the Swiss Confederation on the Swiss Confederations association with the implementation, application and development of the Schengen acquis, which fall within the area referred to in Article 1, point Ã  of Decision 1999/437/EC, read in conjunction with Article 3 of Council Decision 2008/261/EC (9) on the signature, on behalf of the European Community, and on the provisional application of certain provisions of that Protocol. (9) This Decision constitutes an act building upon the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession. (10) This Decision constitutes an act building upon the Schengen acquis or otherwise related to it within the meaning of Article 4(2) of the 2005 Act of Accession, HAS ADOPTED THIS DECISION: Article 1 In Annex 2, Schedule A, to the Common Consular Instructions, the letter D shall be inserted in the FR column against the entry for Saudi Arabia. Article 2 This Decision shall enter into force on 1 February 2010. Article 3 This Decision is addressed to the Member States in accordance with the Treaties. Article 4 This Decision shall be published in the Official Journal of the European Union. Done at Brussels, 25 January 2010. For the Council The President M. Ã . MORATINOS (1) OJ L 116, 26.4.2001, p. 2. (2) OJ C 326, 22.12.2005, p. 1. (3) OJ L 131, 1.6.2000, p. 43. (4) OJ L 64, 7.3.2002, p. 20. (5) OJ L 176, 10.7.1999, p. 36. (6) OJ L 176, 10.7.1999, p. 31. (7) OJ L 53, 27.2.2008, p. 52. (8) OJ L 53, 27.2.2008, p. 1. (9) OJ L 83, 26.3.2008, p. 3.